DETAILED ACTION
Claims 1-15 are presented for examination.
Claims 1, 8-10, and 12-15 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.
 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The examiner recommends the substitution of a new title that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “TERMINAL DEVICE, BASE STATION DEVICE, CONTROL METHOD, AND STORAGE MEDIUM for the transmission of scheduling request”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan, U.S. Publication No. 2016/0365959, in view of Yang et al., (hereinafter Yang), U.S. Publication No. 2017/0208523.
 
As per claim 1, Dinan discloses a terminal device [fig. 4, paragraph 0104, a terminal device (a wireless device 406)], comprising: 
one or more processors [fig. 4, paragraph 0104, one or more processors (at least one processor 408)]; and 
one or more memories that stores a computer-readable instruction for causing, when executed by the one or more processors [fig. 4, paragraph 0104, one or more memories that stores a computer-readable instruction for causing, when executed by the one or more processors (instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408)], the one or more processors to at least: 
select [paragraphs 0104, 0106, select (processor 408; specific settings in a device)], in a case where data that is to be transmitted to the base station device [fig. 4, paragraph 0104, the base station device (a base station 401)] is generated, one setting for use in transmission of a scheduling request to a base station device [paragraphs 0154, 0158, generated, one setting for use in transmission of a scheduling request to a base station device (scheduling request (SR) may be directly transmitted from UE to an SeNB)], from among a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request [fig. 14, paragraphs 0168, a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request (SR configuration for SR transmission periodicity)], wherein the terminal device [fig. 4, 9, the terminal device (UE)] can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting [paragraphs 0127, 0156, 0157, 0171, 0179, 0216, wherein the terminal device can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)]; and 
transmit [fig. 4, paragraphs 0104, 0154, transmit (communication interface 407)] the scheduling request to the base station device with use of the one setting that was fig. 4, 23, paragraphs 0104, 0154, 0163, 0168, 0181, transmit the scheduling request to the base station device with use of the one setting that was selected (base station 401 may be configured to engage in communication with communication interface 407 in wireless device 406 via a communication path; directly transmitted from UE)].
Dinan does not explicitly disclose wherein each of the plurality of settings is capable of being used in a cell served by the base station device.
However, Yang teaches wherein each of the plurality of settings is capable of being used in a cell served by the base station device [fig. 7, 8, paragraphs 0042, 0075, 0076, 0078, 0079, wherein each of the plurality of settings is capable of being used in a cell served by the base station device (the UE may store a list of unique global identifications of base stations (e.g., eNodeBs) that support uplink pre-scheduling and may store other uplink pre-scheduling information (i.e., include a periodicity))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the device described in Dinan by including settings capable of being used in a cell served by the base station device as taught by Yang because it would provide the Dinan’s device with the enhanced capability of extending and improving the performance [Yang, paragraphs 0004, 0061, 0082].

As per claim 2, Dinan discloses the terminal device according to claim 1, 
wherein in a case where an uplink grant corresponding to the scheduling request that was transmitted with use of a first setting among the plurality of settings is not received from the base station device, the computer-readable instruction further causing, paragraphs 0176, 0183, 0184, 0194, wherein in a case where an uplink grant corresponding to the scheduling request that was transmitted with use of a first setting among the plurality of settings is not received from the base station device, select a second setting that is different from the first setting from among the plurality of settings (invalid SR resource in a subframe in the first plurality of subframes; monitor at least one downlink control channel for a grant for uplink data channel resources)], and transmit the scheduling request to the base station device with use of the second setting [paragraphs 0159, 0163, 0164, 0176, 0194, 0195, transmit the scheduling request to the base station device with use of the second setting].

As per claim 3, Dinan discloses the terminal device according to claim 2, 
wherein the second setting is selected if the uplink grant is not received from the base station device in a case where the scheduling request was transmitted a predetermined number of times or over a predetermined time period with use of the first setting [paragraphs 0166, 0207, wherein the second setting is selected if the uplink grant is not received from the base station device in a case where the scheduling request was transmitted a predetermined number of times or over a predetermined time period with use of the first setting (value of IE sr-ProhibitTimer may be in number of SR period(s))].

As per claim 5, Dinan discloses the terminal device according to claim 1, 
paragraphs 0117, 0138, wherein the one setting is selected from among the plurality of settings based on transmission path loss between the base station device and the terminal device (UE may need to measure downlink pathloss)].

As per claim 6, Dinan discloses the terminal device according to claim 1, wherein: 
the computer-readable instruction causes, when executed by the one or more processors, the one or more processors to at least acquire information regarding a setting that can be used for the scheduling request from the base station device [fig. 4, 14, paragraphs 0155-0158, acquire information regarding a setting that can be used for the scheduling request from the base station device (eNB may employ different IEs for configuration of SR resources)].

As per claim 7, Dinan discloses the terminal device according to claim 6, 
wherein the information is acquired with use of an RRC message that is transmitted by the base station device for establishment of a connection between the base station device and the terminal device [paragraphs 0107, 0122, 0144, 0163, wherein the information is acquired with use of an RRC message that is transmitted by the base station device for establishment of a connection between the base station device and the terminal device (UE may receive at least one RRC message comprising configuration parameters of one or more cells (BS))].

As per claim 8, Dinan discloses a base station device [fig. 4, paragraph 0104, a base station device (a base station 401)], comprising: 
one or more processors [fig. 4, paragraph 0104, one or more processors (at least one processor 403)]; and 
one or more memories that stores a computer-readable instruction for causing, when executed by the one or more processors [fig. 4, paragraph 0104, one or more memories that stores a computer-readable instruction for causing, when executed by the one or more processors (instructions 405 stored in non-transitory memory 404 and executable by the at least one processor 403)], the one or more processors to at least: 
determine a plurality of settings [paragraphs 0154, 0158, determine a plurality of settings (scheduling request (SR) may be directly transmitted from UE to an SeNB)] that correspond to different combinations of a bandwidth, a time duration, and a periodicity and are to be used by a terminal device to transmit a scheduling request [fig. 14, paragraphs 0168, correspond to different combinations of a bandwidth, a time duration, and a periodicity and are to be used by a terminal device to transmit a scheduling request (SR configuration for SR transmission periodicity)]; and 
transmit [fig. 4, paragraphs 0104, transmit (a communication with communication interface 402 in base station 401)] information regarding the plurality of settings to the terminal device [fig. 4, 14, 23, paragraphs 0104, 0154, 0163, 0168, 0181, information regarding the one or more settings to the terminal device (SR configuration for SR transmission)], wherein the information enables the terminal device [fig. 4, 9, the terminal device (UE)] to select one setting for use in transmission of the scheduling request from the plurality of settings without transmitting by the base station device an instruction that paragraphs 0127, 0156, 0157, 0171, 0179, 0216, select one setting for use in transmission of the scheduling request from the plurality of settings without transmitting by the base station device an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)].
Dinan does not explicitly disclose wherein each of the plurality of settings is capable of being used in a cell served by the base station device.
However, Yang teaches wherein each of the plurality of settings is capable of being used in a cell served by the base station device [fig. 7, 8, paragraphs 0042, 0075, 0076, 0078, 0079, wherein each of the plurality of settings is capable of being used in a cell served by the base station device (the UE may store a list of unique global identifications of base stations (e.g., eNodeBs) that support uplink pre-scheduling and may store other uplink pre-scheduling information (i.e., include a periodicity))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the device described in Dinan by including settings capable of being used in a cell served by the base station device as taught by Yang because it would provide the Dinan’s device with the enhanced capability of extending and improving the performance [Yang, paragraphs 0004, 0061, 0082].

As per claim 9, Dinan discloses the base station device according to claim 8, 
paragraphs 0157, wherein the plurality of settings are determined in accordance with a latency requirement of a radio bearer established by the terminal device (latency gain since there may be more SR resources available on the SCell)].

As per claim 10, Dinan discloses the base station device according to claim 8, 
wherein the plurality of settings are determined based on transmission path loss between the base station device and the terminal device [paragraphs 0117, 0138, wherein the plurality of settings are determined in accordance with a latency requirement of a radio bearer established by the terminal device (UE may need to measure downlink pathloss)].

As per claim 11, Dinan discloses the base station device according to claim 8, 
wherein the information is transmitted to the terminal device using an RRC message for establishment of a connection between the base station device and the terminal device [paragraphs 0107, 0122, 0144, 0163, wherein the information is transmitted to the terminal device using an RRC message for establishment of a connection between the base station device and the terminal device (UE may receive at least one RRC message comprising configuration parameters of one or more cells (BS))].

As per claim 12, Dinan discloses a method for controlling a terminal device [paragraph 0200, 0204, a method for controlling a terminal device (wireless device to perform a method)], comprising: 
selecting [paragraphs 0104, 0106, selecting (processor 408; specific settings in a device)], in a case where data that is to be transmitted to a base station device [fig. 4, paragraph 0104, a base station device (a base station 401)] is generated, one setting for use in transmission of a scheduling request to the base station device [paragraphs 0154, 0158, generated, one setting for use in transmission of a scheduling request to the base station device (scheduling request (SR) may be directly transmitted from UE to an SeNB)], from among a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request [fig. 14, paragraphs 0168, a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request (SR configuration for SR transmission periodicity)], wherein the terminal device [fig. 4, 9, the terminal device (UE)] can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting [paragraphs 0127, 0156, 0157, 0171, 0179, 0216, wherein the terminal device can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)]; and 
fig. 4, paragraphs 0104, 0154, transmitting (communication interface 407)] the scheduling request to the base station device with use of the one setting that was selected [fig. 4, 23, paragraphs 0104, 0154, 0163, 0168, 0181, transmit the scheduling request to the base station device with use of the one setting that was selected (base station 401 may be configured to engage in communication with communication interface 407 in wireless device 406 via a communication path; directly transmitted from UE)].
Dinan does not explicitly disclose wherein each of the plurality of settings is capable of being used in a cell served by the base station device.
However, Yang teaches wherein each of the plurality of settings is capable of being used in a cell served by the base station device [fig. 7, 8, paragraphs 0042, 0075, 0076, 0078, 0079, wherein each of the plurality of settings is capable of being used in a cell served by the base station device (the UE may store a list of unique global identifications of base stations (e.g., eNodeBs) that support uplink pre-scheduling and may store other uplink pre-scheduling information (i.e., include a periodicity))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Dinan by including settings capable of being used in a cell served by the base station device as taught by Yang because it would provide the Dinan’s method with the enhanced capability of extending and improving the performance [Yang, paragraphs 0004, 0061, 0082].

As per claim 13, Dinan discloses a method for controlling a base station device, comprising: 
determining a plurality of settings [paragraphs 0154, 0158, determining a plurality of settings (scheduling request (SR) may be directly transmitted from UE to an SeNB)] that correspond to different combinations of a bandwidth, a time duration, and a periodicity and are to be used by a terminal device to transmit a scheduling request [fig. 14, paragraphs 0168, correspond to different combinations of a bandwidth, a time duration, and a periodicity and are to be used by a terminal device to transmit a scheduling request (SR configuration for SR transmission periodicity)]; and 
transmitting information regarding the plurality of settings to the terminal device  [fig. 4, 14, 23, paragraphs 0104, 0154, 0163, 0168, 0181, transmitting information regarding the one or more settings to the terminal device (SR configuration for SR transmission)], wherein the information enables the terminal device [fig. 4, 9, the terminal device (UE)] to select one setting for use in transmission of the scheduling request from the plurality of settings without transmitting by the base station device an instruction that designates the one setting [paragraphs 0127, 0156, 0157, 0171, 0179, 0216, select one setting for use in transmission of the scheduling request from the plurality of settings without transmitting by the base station device an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)].
Dinan does not explicitly disclose wherein each of the plurality of settings is capable of being used in a cell served by the base station device.
fig. 7, 8, paragraphs 0042, 0075, 0076, 0078, 0079, wherein each of the plurality of settings is capable of being used in a cell served by the base station device (the UE may store a list of unique global identifications of base stations (e.g., eNodeBs) that support uplink pre-scheduling and may store other uplink pre-scheduling information (i.e., include a periodicity))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Dinan by including settings capable of being used in a cell served by the base station device as taught by Yang because it would provide the Dinan’s method with the enhanced capability of extending and improving the performance [Yang, paragraphs 0004, 0061, 0082].

As per claim 14, Dinan discloses a non-transitory computer-readable storage medium that stores a program for causing a computer included in a terminal device to: 
select [paragraphs 0104, 0106, select (processor 408; specific settings in a device)], in a case where data that is to be transmitted to the base station device [fig. 4, paragraph 0104, the base station device (a base station 401)] is generated, one setting for use in transmission of a scheduling request to a base station device [paragraphs 0154, 0158, generated, one setting for use in transmission of a scheduling request to a base station device (scheduling request (SR) may be directly transmitted from UE to an SeNB)], from among a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the fig. 14, paragraphs 0168, a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request (SR configuration for SR transmission periodicity)], wherein the terminal device [fig. 4, 9, the terminal device (UE)] can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting [paragraphs 0127, 0156, 0157, 0171, 0179, 0216, wherein the terminal device can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)]; and 
transmit [fig. 4, paragraphs 0104, 0154, transmit (communication interface 407)] the scheduling request to the base station device with use of the one setting that was selected [fig. 4, 23, paragraphs 0104, 0154, 0163, 0168, 0181, transmit the scheduling request to the base station device with use of the one setting that was selected (base station 401 may be configured to engage in communication with communication interface 407 in wireless device 406 via a communication path; directly transmitted from UE)].
Dinan does not explicitly disclose wherein each of the plurality of settings is capable of being used in a cell served by the base station device.
However, Yang teaches wherein each of the plurality of settings is capable of being used in a cell served by the base station device [fig. 7, 8, paragraphs 0042, 0075, 0076, 0078, 0079, wherein each of the plurality of settings is capable of being used in a cell served by the base station device (the UE may store a list of unique global identifications of base stations (e.g., eNodeBs) that support uplink pre-scheduling and may store other uplink pre-scheduling information (i.e., include a periodicity))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the medium described in Dinan by including settings capable of being used in a cell served by the base station device as taught by Yang because it would provide the Dinan’s medium with the enhanced capability of extending and improving the performance [Yang, paragraphs 0004, 0061, 0082].

As per claim 15, Dinan discloses a non-transitory computer-readable storage medium that stores a program for causing a computer included in a base station device to: 
determine a plurality of settings [paragraphs 0154, 0158, determine a plurality of settings (scheduling request (SR) may be directly transmitted from UE to an SeNB)] that correspond to different combinations of a bandwidth, a time duration, and a periodicity and are to be used by a terminal device to transmit a scheduling request [fig. 14, paragraphs 0168, correspond to different combinations of a bandwidth, a time duration, and a periodicity and are to be used by a terminal device to transmit a scheduling request (SR configuration for SR transmission periodicity)]; and 
transmit information regarding the plurality of settings to the terminal device  [fig. 4, 14, 23, paragraphs 0104, 0154, 0163, 0168, 0181, transmit information regarding the plurality of settings to the terminal device (SR configuration for SR transmission)], wherein the information enables the terminal device [fig. 4, 9, the terminal device (UE)] to select paragraphs 0127, 0156, 0157, 0171, 0179, 0216, select one setting for use in transmission of the scheduling request from the plurality of settings without transmitting by the base station device an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)].
Dinan does not explicitly disclose wherein each of the plurality of settings is capable of being used in a cell served by the base station device.
However, Yang teaches wherein each of the plurality of settings is capable of being used in a cell served by the base station device [fig. 7, 8, paragraphs 0042, 0075, 0076, 0078, 0079, wherein each of the plurality of settings is capable of being used in a cell served by the base station device (the UE may store a list of unique global identifications of base stations (e.g., eNodeBs) that support uplink pre-scheduling and may store other uplink pre-scheduling information (i.e., include a periodicity))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the medium described in Dinan by including settings capable of being used in a cell served by the base station device as taught by Yang because it would provide the Dinan’s medium with the enhanced capability of extending and improving the performance [Yang, paragraphs 0004, 0061, 0082].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan, in view of Yang, and in further view of Lee et al., (hereinafter Lee), U.S. Publication No. 2018/0115985.

As per claim 4, Dinan discloses the terminal device according to claim 2, Dinan does not explicitly disclose wherein the time duration corresponding to the first setting is shorter than the time duration corresponding to the second setting, and the bandwidth corresponding to the first setting is wider than the bandwidth corresponding to the second setting.
However, Lee teaches wherein the time duration corresponding to the first setting is shorter than the time duration corresponding to the second setting, and the bandwidth corresponding to the first setting is wider than the bandwidth corresponding to the second setting [paragraphs 0005, 0043, 0069, wherein the time duration corresponding to the first setting is shorter than the time duration corresponding to the second setting, and the bandwidth corresponding to the first setting is wider than the bandwidth corresponding to the second setting (shorter SR periodicities; provide different bandwidths)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the device described in Dinan by including time duration and bandwidth as taught by Lee because it would provide the Dinan’s device with the enhanced capability of expanding and improving coverage and system capacity [Lee, paragraphs 0026, 0113].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeda et al., U.S. Publication No. 2021/0136794, discloses UE judges which SR periodicity and SR subframe offset are to be used. Vajapeyam, et al., U.S. Publication No. 2016/0105905, discloses the SR mode selection and SR transmission described herein can be performed on one of multiple carriers with eNB 804 and/or other eNBs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469